COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      01-18-00058-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

       Appellant, Katrina Marie Weibel, has filed a notice of the appeal of the trial
court’s order in a suit affecting the parent-child relationship. Appellant also has filed a
motion to extend the time to file her appellant’s brief.
       The appellate record was due to be filed in this appeal by December 22, 2017. A
clerk’s record was filed on December 14, 2017, and supplemental clerk’s records were
filed on December 22, 2017, and January 9, 2018. And a reporter’s record was filed on
February 28, 2018. However, the reporter’s record is not complete. Because the appellate
record is not yet complete, appellant’s brief is not yet due. See TEX. R. APP. P. 34.1
(providing appellate record consists of clerk’s record and, if necessary to appeal,
reporter’s record); 38.6 (providing date to file appellant’s brief is later of date clerk’s
record or reporter’s record is filed). Accordingly, appellant’s motion to extend time is
dismissed as moot.
       It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                   Acting individually        Acting for the Court

Date: June 12, 2018